Exhibit 10.8

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Agreement”) dated December 2, 2016 is made by FAMOUS
DAVE’S OF AMERICA, INC., a Minnesota corporation, D&D OF MINNESOTA, INC., a
Minnesota corporation, FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota
corporation, FAMOUS DAVE’S RIBS, INC., a Minnesota corporation, FAMOUS DAVE’S
RIBS-U, INC., a Minnesota corporation, and LAKE & HENNEPIN BBQ & BLUES, INC., a
Minnesota corporation (collectively, “Debtor”) for the benefit of VENTURE BANK,
a Minnesota banking corporation, its endorsees, successors and assigns (“Secured
Party”).

RECITALS:

A. The Secured Party has agreed to make two loans to Debtor in the aggregate
principal amount of seven million three hundred thousand and no/100 dollars
($7,300,000.00). The first loan shall be made to Borrower in the principal
amount of six million three hundred thousand and no/100 dollars ($6,300,000.00)
(“Loan 2”). The second loan shall be made to Borrower in the principal amount of
up to one million and no/100 dollars ($1,000,000.00) (“Loan 3”) (Loan 2 and Loan
3, individually or collectively as context requires, the “Loan”).

B. The Loan is evidenced by two promissory notes executed and delivered by the
Debtor to Secured Party that are dated the same date as first written above in
the amount of the Loan.

C. The Secured Party requires as a condition to the Loan that Debtor execute and
deliver this Agreement to the Secured Party.

D. All documents related to the Loan are collectively referred to as the “Loan
Documents.”

NOW, THEREFORE, in consideration of making the loan and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

Section 1. Obligations Secured. This Agreement secures the following (the
“Obligations”):

1.1 Each and every debt, liability and other obligation of every type and
description which the Debtor may now or at any time hereafter owe to the Secured
Party under the Loan, whether arising under or in connection with any Loan
Documents, whether now existing or hereafter arising, and whether it is or may
be direct or indirect, due or to become due, or absolute or contingent, primary
or secondary, liquidated or unliquidated, or independent, joint, several or
joint and several.

1.2 All advances, fees, charges, costs and expenses incurred by the Secured
Party, including, but not limited to, audit fees and expenses and reasonable
attorneys’ fees, legal expenses and interest, in connection with the
Obligations, Security Interest, Collateral or in the protection and exercise of
any rights or remedies under this Agreement or the Loan Documents.

 

1



--------------------------------------------------------------------------------

Section 2. Security Interest. To secure payment and performance of the
Obligations, Debtor grants to Secured Party a security interest (“Security
Interest”) in, and assigns to Secured Party, the following property
(“Collateral”):

All personal property of the Debtor, including, but not limited to, the
following:

All equipment of the Debtor, whether now owned or hereafter acquired, including,
but not limited to, all present and future machinery, vehicles, furniture,
fixtures, manufacturing equipment, shop equipment, office and recordkeeping
equipment, parts, tools, supplies, and including specifically the goods
described in any equipment schedule or list furnished to the Secured Party by
the Debtor, and wherever located.

All inventory of the Debtor, whether now owned or hereafter acquired, whether
consisting of whole goods, spare parts or components, supplies or materials,
returns, whether acquired, held or furnished for sale, for lease or under
service contracts or for manufacture or processing, and wherever located.

All accounts of the Debtor, including each and every right of the Debtor to the
payment of money, whether such right to payment now exists or hereafter arises,
whether such right to payment arises out of a sale, lease or other disposition
of goods or other property, out of a rendering of services, out of a loan, out
of the overpayment of taxes or other liabilities, or otherwise arises under any
contract or agreement, whether such right to payment is created, generated or
earned by the Debtor or by some other person who subsequently transfers such
person’s interest to the Debtor, whether such right to payment is or is not
already earned by performance, together with all other rights and interests
(including all liens) which the Debtor may at any time have by law or agreement
against any account debtor or other obligor obligated to make any such payment
or against any property of such account debtor or other obligor, including, but
not limited to, all present and future accounts, contract rights, loans and
obligations receivable, chattel papers, bonds, notes and other debt instruments,
tax refunds and rights to payment in the nature of general intangibles.

All investment property of the Debtor, whether now owned or hereafter acquired,
including, but not limited to, all securities (whether certificated or
uncertificated, and including investment

 

2



--------------------------------------------------------------------------------

company securities), security entitlements, securities accounts, commodity
contracts, commodity accounts, stocks, bonds, mutual fund shares, money market
shares and U.S. Government securities.

All general intangibles of the Debtor, whether now owned or hereafter acquired,
including all present and future intellectual property rights, customer or
supplier lists and contracts, manuals, operating instructions, permits,
franchises, the right to use the Debtor’s name, and the goodwill of the Debtor’s
business.

All commercial tort claims.

All of Debtor’s chattel paper (including electronic chattel paper), deposit
accounts, documents, goods, instruments, letter of credit rights, letters of
credit, all sums on deposit in any collateral account, and any items in any
lockbox, all warehouse receipts, bills of lading and other documents of title
now or hereafter covering Debtor’s goods, and any money or other assets of the
Debtor that now or hereafter come into the possession, custody, or control of
the Secured Party.

Together with all: (a) substitutions and replacements for and products of any
and all of the foregoing; (b) in the case of all goods, all accessions;
(c) accessories, attachments, parts, equipment and repairs now or hereafter
attached or affixed to or used in connection with any goods; and (d) proceeds of
any and all of the foregoing.

Section 3. Representations, Warranties and Agreements. Debtor represents and
warrants to Secured Party, as of the date of this Agreement and at all times any
Obligations remain under the Loan, as follows:

3.1 Each Debtor is a corporation duly organized and in good standing under the
laws of the State of Minnesota and has the power to enter into and has
authorized execution and delivery of this Agreement. No Debtor has used any
trade name, assumed name or other name except such Debtor’s name stated above.
No Debtor shall change its state of incorporation without the Secured Party’s
prior written consent. Debtor shall give Secured Party prior written notice of
any change in such address or any Debtor’s name(s) or if any Debtor uses any
other name. Debtor has authority to execute and perform this Agreement

3.2 Except as set forth in any existing or future agreement executed by Secured
Party, Debtor is the owner of the Collateral, or will be the owner of the
Collateral hereafter acquired, free and clear of all security interests, liens
and encumbrances other than the Security Interest and any other security
interest of Secured Party. Debtor shall not permit any security interest, lien
or encumbrance, other than the Security Interest and any other security interest
of Secured Party, to attach to any Collateral without the prior written consent
of Secured Party. Debtor shall defend the Collateral against the claims and
demands of all persons and entities other than

 

3



--------------------------------------------------------------------------------

Secured Party and shall promptly pay all taxes, assessments and other government
charges upon or against Debtor, any Collateral, and the Security Interest. No
financing statement covering any Collateral is on file in any public office. If
any Collateral is or will become a fixture, Debtor, at the request of Secured
Party, shall furnish Secured Party with a statement or statements executed by
all persons and entities who have or claim an interest in the real estate, in
form acceptable to Secured Party, which statement or statements shall provide
that such persons or entities consent to the Security Interest.

3.3 Debtor shall not sell, transfer, exchange or otherwise dispose of all or any
part of the Collateral or Debtor’s interest in the Collateral without the prior
written consent of Secured Party, except that, until the occurrence of an Event
of Default or the revocation by Secured Party of Debtor’s right to do so, Debtor
may sell or lease any Collateral constituting inventory in the ordinary course
of business at prices constituting the fair market value or as otherwise
permitted under the Loan Agreements dated as of the date hereof governing Loan 2
and Loan 3 (as such may be amended, restated, supplemented or otherwise modified
from time to time, each a “Loan Agreement” and collectively, the “Loan
Agreements”).

3.4 Each account, instrument, investment property, chattel paper, letter of
credit right, letter of credit, other right to payment, document and general
intangible constituting Collateral is, or will be when acquired, the valid,
genuine and legally enforceable obligation of the named account debtor or other
issuer or obligor to pay such obligation, subject to no defense, setoff or
counterclaim. Debtor shall not, without the prior written consent of Secured
Party, agree to any material modification or amendment of any such obligation or
agree to any subordination or cancellation of any such obligation.

3.5 Debtor shall: (i) keep all tangible Collateral in good condition and repair,
ordinary wear and tear excepted; (ii) from time to time replace any worn, broken
or defective parts of the Collateral; (iii) promptly notify Secured Party of any
loss of or material damage to any material portion of Collateral or of any
adverse change in the prospect of payment of any material account, instrument,
investment property, chattel paper, letter of credit right, letter of credit,
other right to payment or general intangible constituting Collateral; (iv) not
permit any Collateral to be used or kept for any unlawful purpose or in
violation of any federal, state or local law; (v) keep all tangible Collateral
insured in such amounts, against such risks and in such companies as shall be
acceptable to Secured Party, with lender loss payable clauses in favor of
Secured Party to the extent of its interest in a form acceptable to Secured
Party (including without limitation a provision for at least 30 days’ prior
written notice to Secured Party of any cancellation or modification of such
insurance), and deliver policies or certificates evidencing this insurance to
Secured Party; (vi) at Debtor’s chief executive office, keep accurate and
complete records pertaining to the Collateral and Debtor’s financial condition,
business and property, and provide the Secured Party with periodic reports
concerning the Collateral and Debtor’s financial condition, business and
property as requested by the Secured Party; and (vii) at all reasonable times
permit Secured Party and its representatives to examine and inspect any
Collateral, and to examine, inspect and copy Debtor’s records pertaining to the
Collateral and Debtor’s financial condition, business and property as and to the
extent required under the Loan Agreements.

3.6 Debtor shall, at Secured Party’s request, promptly execute, endorse and
deliver financing statements, consents, control agreements and other instruments
and documents and

 

4



--------------------------------------------------------------------------------

take such other actions deemed by Secured Party to be necessary or desirable to
establish, protect, perfect or enforce the Security Interest in the Collateral
and the rights of Secured Party under this Agreement and applicable law, and pay
all costs of filing financing statements and other documentation in all public
offices where filing is deemed by Secured Party to be necessary or desirable.

3.7 Debtor authorizes Secured Party to file all of Secured Party’s financing
statements and amendments to financing statements, and all terminations of the
filings of other secured parties, all with respect to the Collateral, in such
form and substance as Secured Party, in its sole discretion, may determine.

3.8 Promptly upon knowledge thereof, the Debtor will deliver to the Secured
Party notice of any material commercial tort claims it may bring against any
person, including the name and address of each defendant, a summary of the
facts, an estimate of the Debtor’s damages, copies of any complaint or demand
letter submitted by the Debtor, and such other information as the Secured Party
may request. Upon request by the Secured Party, the Debtor will grant the
Secured Party a security interest in all commercial tort claims it may have
against any person.

3.9 Debtor has provided Secured Party a schedule of its currently owned and
leased vehicles and shall update such schedule not less than annually or at
Secured Party’s written request. Debtor shall from time to time assist Secured
Party in noting Secured Party’s lien on all unencumbered vehicle titles, and
hereby grants Secured Party a power of attorney for the purposes of noting such
liens.

Section 4. Rights of Secured Party. After the occurrence and during the
continuance of an Event of Default, the Secured Party may at any time and from
time to time send or require the Debtor to send requests for verification of
accounts or notices of assignment to account debtors and other obligors. After
the occurrence and during the continuance of an Event of Default, the Secured
Party may also at any time and from time to time telephone account debtors and
other obligors to verify accounts. After the occurrence and during the
continuance of an Event of Default, Secured Party may, and Debtor shall at the
request of Secured Party, promptly notify any account debtor, issuer or obligor
of any account, instrument, investment property, chattel paper, letter of credit
right, letter of credit, other right to payment or general intangible
constituting Collateral that the same has been assigned to Secured Party and to
make all future payments to Secured Party. In addition, after the occurrence and
during the continuance of an Event of Default, at the request of Secured Party,
Debtor shall deposit all proceeds constituting Collateral, in their original
form received (with any necessary endorsement), in a collateral account
designated by Secured Party within one business day after receipt of the
proceeds by Debtor. Until Debtor makes each deposit pursuant to the foregoing
sentence, Debtor will hold all proceeds separately in trust for Secured Party
for deposit in the collateral account, and will not commingle any proceeds with
any other property. After the occurrence and during the continuance of an Event
of Default,, Debtor shall have no right to withdraw any funds from the
collateral account, and Debtor shall have no control over the collateral
account. The collateral account and all funds at any time therein shall
constitute Collateral under this Agreement. Before or upon final collection of
any funds in the collateral account, Secured Party, at its discretion, may
release any funds to Debtor or any account of Debtor or apply any funds to the
Obligations

 

5



--------------------------------------------------------------------------------

whether or not then due. Any release of funds to Debtor or any account of Debtor
shall not prevent Secured Party from subsequently applying any funds to the
Obligations. All items credited to the collateral account and subsequently
returned and all other costs, fees and charges of Secured Party in connection
with the collateral account may be charged by Secured Party to any account of
Debtor, and Debtor shall pay Secured Party all amounts on demand. The Secured
Party may also, by notice to the Debtor, require the Debtor to direct each of
its account debtors to make payment directly to a special lockbox to be under
the control of the Secured Party. The Debtor hereby authorizes and directs the
Secured Party to deposit all checks, drafts and cash payments received in said
lockbox into the collateral account established as set forth above.

Section 5. Limited Power of Attorney. Upon the occurrence of and during the
continuance of an Event of Default, Debtor irrevocably authorizes Secured Party
and grants Secured Party a limited power of attorney in the name and on behalf
of Debtor or, at Secured Party’s option, in the name of Secured Party, to take
any action and to execute any instrument which Secured Party may deem necessary
or desirable to cure or correct the Event of Default or accomplish the purposes
of this Agreement, including, but not limited to: to collect, receive, endorse,
create, prepare, complete, execute, deliver and file any and all financing
statements, control agreements, insurance applications, remittances,
instruments, documents, chattel paper and other writings; to grant any extension
to, compromise, settle, waive, notify, amend, adjust, change and release any
obligation of any account debtor, issuer, obligor, insurer or other person or
entity pertaining to any Collateral; to demand termination of other security
interests in any of the Collateral; and to take any other action to establish,
perfect, protect or enforce the Security Interest.

Section 6. Events of Default. The occurrence of any of the following events
shall constitute an event of default (“Event of Default”): any Event of Default
as defined in the Loan Agreements.

Section 7. Remedies. Upon the occurrence of an Event of Default and at any time
thereafter, Secured Party may exercise any one or more of the following rights
or remedies: (a) declare all Obligations to be immediately due and payable in
full, and the same shall thereupon be immediately due and payable in full,
without presentment or other notice or demand, all of which are waived by
Debtor; (b) require Debtor to assemble all or any part of the Collateral and
make it available to Secured Party at a place to be designated by Secured Party
which is reasonably convenient to both parties; (c) transfer any of the
Collateral into Secured Party’s name or that of its nominee; and (d) exercise
and enforce any and all rights and remedies available under this Agreement, the
UCC or at law or in equity. If notice to Debtor of any intended disposition of
the Collateral or other action is required, such notice shall be deemed
reasonable if given at least ten (10) days prior to the date of intended
disposition or other action. All rights and remedies of Secured Party shall be
cumulative and may be exercised singularly, concurrently or successively at
Secured Party’s option, and the exercise or enforcement of any such right or
remedy shall not be a condition to or bar the exercise or enforcement of any
other.

Section 8. Bankruptcy. Whether or not an event of default shall have occurred
under the Loan or Loan Documents, upon the commencement of any proceeding under
any bankruptcy law by or against Pledgor, then the Secured Party may declare the
Debtor in default under this Agreement and may enforce this Agreement and
collect the entire Obligations from Debtor upon

 

6



--------------------------------------------------------------------------------

the happening of such event regardless of whether amounts are due or accelerated
under the Loan or other Loan Documents. For purposes of determining the
Obligations under this provision notwithstanding any such bankruptcy proceeding,
interest will be deemed to continue to accrue as though no such bankruptcy
proceeding had been taken.

Section 9. Notice. No notice or other communication by Debtor to Secured Party,
which relates to any of the Obligations, the Security Interest or the
Collateral, shall be effective until it is received by Secured Party at Secured
Party’s address stated below. All notices to be given to Debtor shall be deemed
reasonable and properly given if delivered or mailed by regular or certified
mail, postage prepaid, to Debtor at its address set forth below or at the most
recent address shown in Secured Party’s records.

Each notice to Secured Party shall be addressed as follows:

Venture Bank

Attn: Bryan Frandrup

2640 Eagan Woods Drive, Suite 100

Eagan, Minnesota 55121

Each notice to Pledgors shall be addressed as follows:

Famous Dave’s of America, Inc.

D&D of Minnesota, Inc.

Famous Dave’s Ribs of Maryland, Inc.

Famous Dave’s Ribs, Inc.

Famous Dave’s Ribs-U, Inc.

Lake & Hennepin BBQ & Blues, Inc.

12701 Whitewater Drive, Suite 200

Minnetonka, MN 55343

Attn: Chief Executive Officer

Phone No:         (952) 294-1300

Fax No.:            (        )                     

Section 10. Consent to Jurisdiction. Debtor consents to the personal
jurisdiction of the state and federal courts located in the State of Minnesota
in connection with any controversy related to this Agreement, the Collateral,
the Security Interest or any of the Obligations, waives any argument that venue
in such forums is not convenient, and agrees that any litigation initiated by
Debtor against Secured Party in connection with this Agreement, the Collateral,
the Security Interest or any of the Obligations shall be in a state court of
general jurisdiction for the State of Minnesota or the United States District
Court located in that state.

Section 11. Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING TO WHICH ANY PARTY TO THIS AGREEMENT ARE
INVOLVED DIRECTLY OR INDIRECTLY AND ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER, AND WHETHER ARISING OR ASSERTED BEFORE OR AFTER THE DATE OF THIS
AGREEMENT.

 

7



--------------------------------------------------------------------------------

Section 12. Miscellaneous. All terms in this Agreement that are defined in the
Minnesota Uniform Commercial Code, as amended from time to time (the “UCC”)
shall have the meanings set forth in the UCC, and such meanings shall
automatically change at the time that any amendment to the UCC, which changes
such meanings, shall become effective. A carbon, photographic or other
reproduction of this Agreement is sufficient as a financing statement. No
provision of this Agreement can be waived, amended, abridged, supplemented,
terminated or discharged and the Security Interest cannot be released or
terminated, except by a writing executed by Secured Party. A waiver shall be
effective only in the specific instance and for the specific purpose given. No
delay or failure to act shall preclude the exercise or enforcement of any of
Secured Party’s rights or remedies. This Agreement shall bind and benefit Debtor
and Secured Party and their respective heirs, representatives, successors and
assigns and shall take effect when executed by Debtor and delivered to Secured
Party, and Debtor waives notice of Secured Party’s acceptance. If any provision
or application of this Agreement is held unlawful or unenforceable in any
respect, such illegality or unenforceability shall not affect other provisions
or applications which can be given effect, and this Agreement shall be construed
as if the unlawful or unenforceable provision or application had never been
contained herein or prescribed hereby. All representations and warranties
contained in this Agreement shall survive the execution, delivery and
performance of this Agreement and the creation, payment and performance of the
Obligations. This Agreement and the rights and duties of the parties shall be
governed by and construed in accordance with the laws of the State of Minnesota
except to the extent that the UCC provides for the application of the law of the
state where the Debtor is organized or incorporated. Secured Party shall not be
obligated to preserve any rights Debtor may have against prior parties, to
realize on the Collateral at all or in any particular manner or order, or to
apply any cash proceeds of the Collateral in any particular order of
application. If this Agreement is signed by more than one person as Debtor, the
term “Debtor” shall refer to each of them separately and to both or all of them
jointly. Each such persons signing as Debtor shall be jointly and severally
liable under this Agreement and all property described in this Agreement shall
be included as part of the Collateral, whether it is owned jointly by both or
all Debtors, or is owned in whole or in part by one (or more) of them.

[remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Debtor has executed this Security Agreement as of the date
and year first written above.

DEBTOR:

 

FAMOUS DAVE’S OF AMERICA, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

Dexter Newman, its Chief Financial Officer

D&D OF MINNESOTA, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

FAMOUS DAVE’S RIBS OF MARYLAND, INC.,

a Minnesota corporation,

By:  

/s/ John P. Beckman

  John P. Beckman, its President

FAMOUS DAVE’S RIBS, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

signature page to Security Agreement

-re: Famous Dave’s loan

 

S-1



--------------------------------------------------------------------------------

FAMOUS DAVE’S RIBS-U, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

LAKE & HENNEPIN BBQ & BLUES, INC.,

a Minnesota corporation,

By:  

/s/ Dexter Newman

  Dexter Newman, its Chief Financial Officer

signature page to Security Agreement

-re: Famous Dave’s loan

 

S-2



--------------------------------------------------------------------------------

SECURED PARTY: VENTURE BANK, a Minnesota banking corporation By:  

/s/ Bryan Frandrup

  Bryan Frandrup, its VP and Commercial Loan Officer

signature page to Security Agreement

-re: Famous Dave’s loan

 

S-3